 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 1 of 7 PageID #: 2006
                                                                                           ifl o asr
                                                                                                ict&%4s
                                                                                          y
                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION

Ralph Lynn Ferguson, Jr,                            §
                                                    §
v.                                                  §            CIVIL ACTION NO. I:16cv272
                                                    §
ERIC MARCINE DUNN, et al                            §
Defendants.                                         §                                      Jury Requested

                          PLAINTIFF S SPECIFIC OBJECTIONS TO
                            REPO T AND RECOMMENDATION
                         DENYING MOTION FOR RECONSIDERATION
                                     DOCUMENT 212

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW Plaintiff, Ralph Lynn Fergus r., (hereafter "Plaintiff or Ferguson ) in the

above described and numbered cause, and files this his timely Plaintiffs Specific Objections to Report

and Recommendation Denying Motion for Reconsideration DE 212 pursuant to F.R.C.P. and DE 215

Order granting Plaintiff leave of court to file these objections. The District Judge should reject the

Magistrate Judge's Report and Recommendation Denying Motion for Reconsideration DE 212 (herein

 Report and Recommendation ).

I. OBJECTIONS TO BACKGROUND

       Plaintiff makes numerous objection to the Magistrate Judge's “Background” information.

       Dunn did “request” Plaintiff identify himself, Dunn had no legal authority to make such request

of Plaintiff. If Dunn's arrest of Plaintiff for failure to identify was unlawful as admitted by Dunn in

DEFENDANT DUNN S SECOND MOTION TO DISMISS & BRIEF IN SUPPORT DE 110 page 3 et

seq, when stating that there were no grounds to make the arrest of Plaintiff based on Dunn's sworn

criminal complaint, as a matter of course there can be no reason to ask for same.

       Magistrate Judge states that Plaintiff did not produce his driver’s license . There has been no
 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 2 of 7 PageID #: 2007



fact(s) or evidence introduced into the case to suggest that Plaintiff had a DRIVER LICENSE to

produce.

           The grand jury declined to indict Ferguson on a felony charge, and eventually the district

attorney dismissed the only remaining misdemeanor charge. This is because there was no criminal

act expressed in Dunn's verified criminal complaint of Plaintiff yet Hilton and Ponthier both named

defendants pursued criminal prosecution.

        The Court is making the presumption that Plaintiff had a DRIVER LICENSE to produce on

demand merely because the defendant says so. The defendants have not proven that Plaintiff had a

DRIVER LICENSE to produce which would be easy enough for them to prove if true because they

have ready access to that information.

        Also, the license clause for those engaged in transportation is not found in Subtitle C of the

Trans. Code and is therefor not an arrestable offense under the Trans. Code. Defendants have not

proven or introduced any evidence or facts that Plaintiff had a license to PRODUCE ON DEMAND

nor does the Trans. Code state that failure to actually PRODUCE A LICENSE ON DEMAND if the

individual actually had a license is an arrestable offense. All arrestable Trans. Code offenses are found

in Subtitle C Sections 541 to 600.

II. OBJECTIONS TO REPORT AND RECOMMENDATION

        Magistrate states Therefore, the undersigned recommends denying the motion to amend the

final judgment because Ferguson has failed to present either a manifest error of law or fact or present

newly discovered evidence. Plaintiff is concerned that the Court is misapprehending Plaintiffs facts

and Texas T ansportation Code § 545.305 and the care-taking exception cases which do not apply to

this case.

       To allow Dunn the public care-taking except to seize Plaintiffs car is a “manifest error of law


                                                     2
 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 3 of 7 PageID #: 2008




which ignores the intent of Texas Transportation Code § 545.305, which instructs officers in this exact

scenario as this case where the arrest is not mandatory. Section 545.305 is clear as to who it applies

and when it applies.

       Magistrate Judge uses Opperman, 428 U.S. at 368; United States v. McKinnon, 681 E3d 203,

209-10 (SthCir. 2012) (finding that a police officer s decision to impound a vehicle was reasonable

under theFourth Amendment where the vehicle was parked in a public place and could have become a

nuisance, and the vehicle could not be la fully driven away from the scene). (emphasis added)

Does Opperman et al bar any other method of removal such as the present case where Plaintiff would

have used his towing service? If so, the case(s) are clearly not applicable to the present case and would

most likely be un-Constitutionally ambiguous and vague regarding removal methods.

       There has been no assertion by defendant that Plaintiffs car could not be lawfully driven away

from the scene nor has there been an assertion by defendant that Plaintiffs car could not have been

legally towed at Plaintiffs request because Dunn did not provide Plaintiff the opportunity to remove his

own car before Dunn seized the car.

       Also, Dunn's cruiser recording attached to Plaintiffs Second Amended Complaint and

incorporated into Plaintiffs Fifth Amended Complaint DE 123 as Exhibit 6 clearly shows that Dunn

called for the towing service prior to Dunn knowing that Plaintiff was in fact traveling alone. This fact

of calling for a wrecker to tow Plaintiffs car prior to the determination that Plaintiff was traveling alone

shows that Dunn's motive was anything but the care-taking exception and in fact shows that Dunn had

the goal of searching Plaintiff's car for evidence of criminal activity or in the very least evidence that

Plaintiff was a Republic of Texas Type Individual.

       The Court's previously dismissal of Plaintiffs claim of aggravated perjury, see REPORT AND

RECOMMEND ION GRANTING MOTION TO DISMISS IN PART AND DENYING IN PART

                                                      3
 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 4 of 7 PageID #: 2009



DE 61 page 12, adopted by District Judge Order DE 78 to which defendant Dunn a short time later did

nothing less than admit to the aggravated perjury in DEFENDANT DUNN S SECOND MOTION TO

DISMISS & BRIEF IN SUPPORT DE 110 page 3 et seq, when stating that there were no grounds to

make the arrest of Plaintiff based on Dunn's sworn criminal complaint.

       Plaintiff is informing the Court that Dunn is not a credible witness and all the evidence supports

this assertion. Dunn states that Dunn seized Plaintiff's car as an act of public care-taking however, this

is not true. Dunn has already perjured himself in his criminal complaint against Plaintiff, see above.

And, for Dunn to seize Plaintiffs car without first allowing Plaintiff the opportunity to remove his own

car is a violation of the Texas Transportation Code.

       Dunn did not make a mistake in the law when arresting Plaintiff for a non-arrestable ancillary

charge. Dunn's act of arresting for a non-arrestable ancillary charge is either incompetence or

indifference to the laws Dunn made an oath to uphold.

       The Court is refusing to or failing to DRAW ALL INFERENCES IN FAVOR OF

PLAINTIFF as instructed by legal standard. Dunn has demonstrated incompetence in the law in

arresting Plaintiff for violating a law that can only be violated if the person is arrested meaning that for

the charge of failure to identify to be made a lawful arrest must have ALREADY been made. This is

no mere mistake in law and to then allow Dunn the benefit of all inferences is rewarding bad behavior

and promoting law enforcement's indifference to the rule of law.

       The inference to be draw from Dunn's arrest of Plaintiff for failure to identify is incompetence

or indifference to the law. And the inference from Dunn's incompetence or indifference to the rule of

law is that Dunn wanted to search Plaintiff's car for evidence of criminal activity and ignored Texas

Transportation Code § 545.305 because that rule stood in the way of Dunn making a lawful search.

What this Court is doing is side stepping clearly written statute law in favor of case law.


                                                       4
 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 5 of 7 PageID #: 2010




       Plaintiff recognizes the error the Court has made in dismissing Plaintiffs perjury claim against

Dunn and beheves the same is happening with the Court's replacing Texas Transportation Code §

545.305 ith t e care-taking exception in this case.

       While Plaintiff believes all of his claims are well founded the state claims against Dunn are a

prime example of the Court's misapprehension of Plaintif s claims because after those claims were

dismissed defense admitted to the viability of those claims. Plaintiff believes his claims of unlawful

seizure and search of Plaintiffs car are no different than his other claims and ask this Court to exam the

facts and evidence in a light most favorable to Plaintiff as the legal standard commands.

       Plaintiff was not and is not engaged in commercial or for hire use of the roads nor is failure to

produce a license on demand for those actually possessing a license an arrestable offense.

       Magistrate Judge states in reference to Plaintiff; He simply continues to object to the court s

findings. This is because it is a manifest error of law and fact to ignore the fact that Dunn has shown

ample evidence of incompetence and or indifference to the rule of law, is not a credible witness and

Plaintiff is attempting to bring to the attention of the Court that the Court is not DRAWING ALL

INFERENCES IN FAVOR OF PLAINTIFF.

///

///

///

///

///

///

///

///

                                                      5
 Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 6 of 7 PageID #: 2011




CONCLUSION

       The Court should accept Plaintiffs inferences in favor of Plaintiff and amend the Judgment

accordingly reflecting Dunn's incompetence as a fact witness and that Dunn had an ulterior motive in

searching Plaintiff's car as evidenced by Dunn's cruiser recording when Dunn radioed for a wrecker to

seize Plaintiff's car prior to Dunn knowing whether or not Plaintiff was the only individual in Plaintiff's

car.


                                                     Respectfully submitted,




                                                     By:                       :
                                                     Ralph Lynn Ferguson, Jr. Pro se
                                                     1192 Highway 27
                                                     DeRidder, Louisiana 70634
                                                     ralphsemail@hushmail.co
                                                     Phone: 337.462.2615
                                                     Fax: 337.462.0541




                                                     6
Case 1:16-cv-00272-MAC-ZJH Document 217 Filed 05/28/19 Page 7 of 7 PageID #: 2012



                                 CERTIFICATE OF SERVICE

     I certify that on May 28, 2019, a copy of Plaintiffs Specific Objections to Report and
Recommendation Denying Motion for Reconsideration DE 212 was served on the follo ing via USPS.

Seth Byron Dennis
Attorney General's Office
PO Box 12548
Capitol Station
Austin, TX 78711



                                                                                          I
                                                        Ralph Lynn Ferguson, Jr.
